        Case 3:19-cv-00721-DPJ-FKB Document 30 Filed 02/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

CARLTON SANDERS and
STEPHEN H. SMITH as Chapter 7 Bankruptcy
Trustee for CARLTON SANDERS                                                        PLAINTIFFS

VS                                               CIVIL ACTION NO. 3:19-CV-721-DPJ-FKB

KOCH FOODS, INCORPORATED;
KOCH FARMS OF MISSISSIPPI, LLC, and
KOCH FOODS OF MISSISSIPPI, LLC                                                  DEFENDANTS



                           NOTICE OF SERVICE OF DISCOVERY


         PLEASE TAKE NOTICE that Koch Foods, Inc., Koch Foods of Mississippi, LLC ("Koch

Foods") and Koch Farms of Mississippi, LLC ("Koch Farms") (collectively, the "Koch

Defendants, on this date served, via electronic mail, The Koch Defendants’ First Set of Requests

for Production of Documents and First Set of Interrogatories to all counsel of record.

         FURTHER NOTICE is hereby given that the original of this document is being

retained by counsel for Defendants.

         This the 21st day of February, 2020.

                                                    Respectfully submitted,

                                                    KOCH FOODS OF MISSISSIPPI, LLC and
                                                    KOCH MEAT CO., INC.

                                                    By Their Attorneys,

                                                    BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, P.C.

                                                    By: s/Scott W. Pedigo______________
                                                       SCOTT W. PEDIGO



4812-0277-7013v1
2016061-000280
        Case 3:19-cv-00721-DPJ-FKB Document 30 Filed 02/21/20 Page 2 of 2




OF COUNSEL:

Scott W. Pedigo (MS Bar No. 10735)
Amy L. Champagne (MS Bar No. 102477)
R. Christopher White (MS Bar No. 105509)
BAKER, DONELSON, BEARMAN,
    CALDWELL & BERKOWITZ, P.C.
100 Vision Drive, Suite 400 (39211)
P.O. Box 14167
Jackson, Mississippi 39236
Telephone: (601) 351-2400
Facsimile: (601) 351-2424
spedigo@bakerdonelson.com
achampagne@bakerdonelson.com
rcwhite@bakerdonelson.com

Attorneys for Koch Foods, Inc.; Koch Farms
of Mississippi, LLC; and Koch Foods of
Mississippi, LLC

Attorneys for Defendants




                                             2
4812-0277-7013v1
2016061-000280
